Case 1:19-cv-22775-RNS Document 8-1 Entered on FLSD Docket 07/09/2019 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                          “IN ADMIRALTY”

                                                 CASE NO: 19-22775-CV-RNS

  FEDNAV INTERNATIONAL LTD,

           Plaintiff,
  vs.

  ALLPINE WORLDWIDE LTD.,

        Defendant.
  ___________________________________/

   ORDER GRANTING PLAINTIFFS EXPEDITED MOTION FOR ISSUANCE OF RULE
                           B ATTACHMENT

           This matter having come before the Court upon Plaintiffs Motion for Expedited

  consideration of its Ex-parte application for issuance of Rule B attachment ( D.E. 7) filed

  pursuant to S.D. Fla. L.R. 7.1 (d)(2) and the Court having reviewed the Motion and the file and

  being otherwise fully advised in the matter it hereby Orders and Adjudges as follows:



           The Plaintiffs Expedited Motion is hereby granted.


           DONE AND ORDERED at Miami, Florida, this ____ day of July, 2019.



                                                 _______________________________
                                                 United States District Judge




  7861/OrderGrantingExpeditedMotion
